Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2020 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-6 recite a system (i.e. machine), claims 7-12 recite a method (i.e. process), and claims 13-18 recite non-transitory computer-readable medium (i.e. article of manufacture). Therefore claims 1-18 fall within one of the four statutory categories of invention. 
Independent claims 1, 7, and 13 recite the limitations of maintaining, for a plurality of vehicles available for dispatch, vehicle data and constraints data; receiving a dispatch request requesting a vehicle to arrive at a request location, identifying one or more of the plurality of vehicles to respond to the dispatch request, utilizing the vehicle data and the constraints data as inputs to determine the one or more of the plurality of vehicles; and informing the one or more of 
The judicial exception is not integrated into a practical application because the claims recite the additional elements of: a dispatch database, a processor programmed to execute a dispatch server (claim 1) to perform operations, a machine-learning model, and a non-transitory computer-readable medium (claim 13). The additional elements are computer components (server, processor, etc.) recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot 
Dependent claims 2-6, 8-12, and 14-18 recite additional limitations and elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims 2-6, 8-12, and 14-18 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 7, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (2019/0050807) in view of Abari (2019/0197798).

Claim 1: Ferguson discloses:
A system for dispatch of mobile aide and service comprising:
[and] a processor programmed to execute a dispatch server (Ferguson ¶0082 disclosing the request being sent to the central server which then communicated with the fleet management module; ¶0014 disclosing one or more processor configured to receives a request for a service) to perform operations including to: 
receive a dispatch request requesting a vehicle to arrive at a request location, (Ferguson ¶0085 disclosing the robot being requested for pickup of an item, the fleet management module assigning the robot to arrive at a given location; ¶0082 disclosing the request being sent to the central server
[and] inform the one or more of the plurality of vehicles of the dispatch request. (Ferguson ¶0092 disclosing the system transmitting a message to the selected vehicle to perform a portion of the service or all of the service)

Ferguson in view of Abari discloses: 
A system for use of machine learning for dispatch of mobile aid and service, comprising: 
a dispatch database maintaining, for a plurality of vehicles available for dispatch, vehicle data and constraints data; 
Ferguson discloses a system for dispatching of mobile aid and service comprising a dispatch database for maintaining, for a plurality of vehicle’s available for dispatch, vehicle data (Ferguson ¶0086 disclosing the fleet management module having a database which may store information regarding each robot, the robots are vehicles (¶0045, ¶0061). Ferguson does not explicitly disclose the use of machine learning, and that the database maintaining constraints data. Abari discloses these limitations: (Abari ¶0015 and  ¶0024, disclosing using machine learning using localized training data or incorporating parameters such as the availability of specific vehicle types; ¶0040 the transportation system using machine learning to update a predictive model of supply and demand of autonomous vehicles, each training sample may include information about input conditions such as current conditions, etc., and ¶0034 disclosing the transportation management system accessing historic data associated with supply and demand for autonomous vehicles in a fleet of autonomous vehicles operating in a particular region; the data may be provided to and stored by the transportation management system as historic supply and demand data; ¶0039 disclosing the transportation management system receiving data of actual supply/demand and stores this data; the number of autonomous vehicles that are currently receiving services are not included in the pool for vehicle available to fulfill demands (constraint data), and the numbers of autonomous vehicles that need to be serviced and not scheduled, etc. (vehicle data), this information may be updated (¶0040) and used to predict supply and demand; ¶0027 also discloses the prediction of demand being based on respective characteristics of one or more vehicles in the fleet (also vehicle data)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson to include utilizing machine learning, and the database including constraints data as taught by Abari. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in order to generate a predictive model for supply and demand for a fleet of vehicles (see ¶0015 of Abari).

utilize a machine-learning model to identify one or more of the plurality of vehicles to respond to the dispatch request, the machine-learning model utilizing the vehicle data and the constraints data as inputs to determine the one or more of the plurality of vehicles, 
Ferguson discloses identifying one or more of the plurality of vehicles to respond to the dispatch request and utilizing inputs to determining the one or more of the plurality of vehicles (Ferguson ¶0091 disclosing the a vehicle is selected from a fleet of vehicles based on the determined parameters, to perform at least a portion of the service; the parameters may include the customer’s preference, type of vehicle needed, distance, location vehicle size, service level agreement, weather/road conditions, etc.). Ferguson does not explicitly disclose the machine-learning model utilizing the vehicle data and constraints data as inputs to determine the one or more plurality of vehicles (Abari ¶0017 disclosing the fleet may include a pool of autonomous vehicles available to fulfill ride requests and those that are not available to fulfill ride requests; accessing historical supply and demand data that may affect demand or supply and generate a prediction of demand for the autonomous vehicles in the fleet; ¶0021 disclosing the transportation management system determining that the autonomous vehicle should be dispatched to fulfill a ride request; ¶0021 disclosing each training sample may include information about input conditions such as current conditions  received from sensors of the autonomous vehicles, etc. to generate predictions; see also ¶0082-¶0083; ¶0039 disclosing the transportation management system receiving data of actual supply/demand, the number of autonomous vehicles that are currently receiving services are not included in the pool for vehicle available to fulfill demands (constraint data), and the numbers of autonomous vehicles that need to be serviced and not scheduled, etc., this information may be updated (¶0040) and used to predict supply and demand; ¶0027 also discloses the prediction of demand being based on respective characteristics of one or more vehicles in the fleet). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson to include the machine-learning model utilizing the vehicle data and constraints data as inputs to determine the one or more plurality of vehicles as taught by Abari. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in order to generate a predictive model for supply and demand for a fleet of vehicles (see ¶0015 of Abari).

Claims 7 and 13 are directed to a method and non-transitory computer-readable medium, respectively. Claims 7 and 13 recite limitations that are parallel in nature as those addressed 
A non-transitory computer-readable medium comprising instructions (Abari ¶0111). The motivation for making this modification to the disclosure of Ferguson is the same as that set forth above, in the rejection of claim 1

Claim 2: The system of claim 1, wherein the processor is further programmed to: 
receive a result indicative of which one of the one or more of the plurality of vehicles actually performed the dispatch request; (Ferguson ¶0093 disclosing the system receiving a message that the selected vehicle completed the requested service)
Ferguson discloses receiving a result indicative of which one of the one or more of the plurality of vehicles actually performed the dispatch request, but does not explicitly disclose updating training of the machine-learning model using the vehicle data, the constraints data, and the result to improve the machine-learning model in learning for the dispatch of mobile aid and service. Abari discloses this limitation:
and update training of the machine-learning model using the vehicle data, the constraints data, and the result to improve the machine-learning model in learning for the dispatch of mobile aid and service. (Abari ¶0024 disclosing machine learning using localized training data or incorporating market-specific parameters such a the availability of vehicles; ¶0027 further disclosing generating a prediction demand of AVs in the fleet based on historic and received data and respective characteristics of the one or more AVs; the transportation management system may determine whether the generated prediction of demand should be updated in response to received data; the transportation update the predictive model for the AVs based on the performance of predictions, current conditions, etc. and may use machine learning to generate and update the predictive model; the training data may include information about input conditions (may be received from sensor located within AVs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson to include updating training of the machine-learning model using the vehicle data, the constraints data, and the result to improve the machine-learning model in learning for the dispatch of mobile aid and service as taught by Abari. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in order to generate a predictive model for supply and demand for a fleet of vehicles (see ¶0015 of Abari).

Claims 8 and 14 are directed to a method and non-transitory computer-readable medium, respectively. Claims 8 and 14 recites limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a system. Claims 8 and 14 are therefore rejected for the same reasons as set forth above for claim 2.

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (2019/0050807) in view of Abari (2019/0197798) further in view of Leary (2020/0410406).

Claim 3: The system of claim 1, wherein the processor is further programmed to: 
Ferguson discloses receiving vehicle dispatch request to a destination, but does not explicitly disclose utilizing the machine-learning model to identify a destination, from a plurality of 
utilize the machine-learning model to identify a destination, from a plurality of destinations, for the dispatch request, the machine-learning model utilizing data including desired capabilities of the plurality of destinations, availability of the plurality of destinations, and distances to the plurality of destinations; (Leary ¶0055 disclosing the vehicle identifying pull-over locations (destination) at the destination in the request; the pull-over locations are from a plurality of pull-over locations; includes the proximity of the locations to the ultimate destination (distances); available pull-over locations for the vehicle to stop and park to let the user exit (availability); difficult of a path between the pull-over location and ultimate destination, i.e. obstacles, traffic dangers, exposures to weather conditions, etc., accessibility (capabilities); ¶0037, ¶0040-¶0041 also discloses machine learning algorithms requesting assistance from the computer system for drop-off locations)
and inform the one of the plurality of vehicles of the destination. (Leary ¶0057-¶0059 disclosing the user adjusting/selecting the pull-over location at the destination, the vehicle being notified and adjusting the pull-over destination accordingly)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson in view of Abari to include utilizing the machine-learning model to identify a destination, from a plurality of destinations, for the dispatch request, the machine-learning model utilizing data including desired capabilities of the plurality of 

Claims 9 and 15 are directed to a method and non-transitory computer-readable medium, respectively. Claims 9 and 15 recites limitations that are parallel in nature as those addressed above for claim 3, which is directed towards a system. Claims 9 and 15 are therefore rejected for the same reasons as set forth above for claim 3.

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (2019/0050807) in view of Abari (2019/0197798) further in view of Leary (2020/0410406) further in view of Reiley (2018/0357907).

Claim 4: The system of claim 3, wherein the processor is further programmed to: 
Ferguson discloses receiving a destination (along with a request) and receiving indication that the service with the vehicle was completed. Ferguson does not explicitly disclose receiving a result indicative of whether a correct destination location was chosen; and update training of the machine-learning model using the vehicle data, the constraints data, and the result to improve the machine-learning model in learning for the dispatch of mobile aid and service. Reiley discloses this limitation:
receive a result indicative of whether a correct destination location was chosen; and update training of the machine-learning model using the vehicle data, the constraints data, and the result to improve the machine-learning model in learning for the dispatch of mobile aid and service. (Reiley ¶0014 disclosing the app can function to collect optical data through a camera or other optical sensor, to prompt feedback from the user, and return the data to the remote computer system; the system can process the data to determine the actual current location of the mobile device and can be executed to provide more accurate destination data; ¶0083 disclosing upon receipt of manual confirmation of her location from the user at the mobile computing device, the app and computer system can implement supervised machine learning techniques to merge the location confirmed by the user with the optical data collected to revise (update) the localization map; ¶0097 disclosing updating the destination of the vehicle as well) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson in view of Abari further in view of Leary to include receiving a result indicative of whether a correct destination location was chosen; and update training of the machine-learning model using the vehicle data, the constraints data, and the result to improve the machine-learning model in learning for the dispatch of mobile aid and service as taught by Reiley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in view of Abari further in view of Leary in order access an approximate location of the mobile computing device from a positioning system (see Abstract of Reiley).

Claims 10 and 16 are directed to a method and non-transitory computer-readable medium, respectively. Claims 10 and 16 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a system. Claims 10 and 16 are therefore rejected for the same reasons as set forth above for claim 4.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (2019/0050807) in view of Abari (2019/0197798) further in view of Reiley (2018/0357907).

Claim 5: The system of claim 1, 
Ferguson discloses that the management module may obtain information regarding their position and progress on the task, but does not explicitly disclose that the request location is a dynamic location specified as an identifier of a vehicle or mobile device, where the processor is further programmed to track the dynamic location according to the identifier. Reiley discloses this limitation:
wherein the request location is a dynamic location specified as an identifier of a vehicle or mobile device, where the processor is further programmed to track the dynamic location according to the identifier. (Reiley ¶0034 disclosing the app prompts the user to record a scan of her environment (identifier of the device) so that the app can track the location and orientation of the mobile device such as based on output od an accelerometer and/or gyroscope integrated into the mobile computing device; ¶0097 disclosing the app monitoring the user’s motion through accelerometer and/or gyroscope integrated into the mobile computing device and prompting the user to record a digital photographic image, panoramic image, or video of her surroundings when it is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson in view of to include the request location is a dynamic location specified as an identifier of a vehicle or mobile device, where the processor is further programmed to track the dynamic location according to the identifier as taught by Reiley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in view of Abari in order access an approximate location of the mobile computing device from a positioning system (see Abstract of Reiley).

Claims 11 and 17 are directed to a method and non-transitory computer-readable medium, respectively. Claims 11 and 17 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a system. Claims 11 and 17 are therefore rejected for the same reasons as set forth above for claim 5.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (2019/0050807) in view of Abari (2019/0197798) further in view of Qin (2021/0233196).

Claim 6: The system of claim 1, wherein the processor is further programmed to: 
Ferguson discloses the system may receive information on the vehicle’s past locations, but does not explicitly disclose receiving historical constraints data and historical vehicle data from the 
receive historical constraints data and historical vehicle data from the plurality of vehicles; (Abari ¶0017 disclosing the transportation management system accessing historical supply and demand data to generate a prediction of demand for autonomous vehicles in the fleet; ¶0025 further disclosing the historic data for the vehicle in the fleet may be specific to AVs with particular characteristics such as vehicle type, class, optional vehicle feature (vehicle data); ¶0027 disclosing generating a prediction based on historic data and based on characteristics such as capabilities and available capacity (constraints data); the prediction may be based also on historical usage patterns (¶0042))

receive historical dispatch requests during a period of time for which historical vehicle data and historical constraints data is available; (Abari ¶0017 disclosing the transportation management system may include a demand model generation module configured to access historical supply and demand data; the supply data is the number or vehicle available to fulfill the request and the demand is the number of ride request; the transportation management system may generate predictive demand a model indicating times at which the demand is predicted to be high and low and the predicted duration of these periods based on this historical data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson to include receiving historical constraints data and historical vehicle data from the plurality of vehicles; and receiving historical dispatch requests during a period of time for which historical vehicle data and historical constraints data is available as taught by Abari. One of ordinary skill in the art before the effective filing date of the 


Ferguson in view of Abari discloses receiving historical constraints data and historical vehicle data from the plurality of vehicles; and receiving historical dispatch requests during a period of time for which historical vehicle data and historical constraints data is available, bur does not explicitly disclose training the machine-learning model in dispatch of the plurality of vehicles using the historical vehicle data, historical constraints data, and historical dispatch requests provided as inputs to the machine-learning model, and an indication of which of the plurality of vehicles was dispatched for the historical dispatch requests as ground truth for intended output of the machine- learning model. Qin discloses this limitation: 
and train the machine-learning model in dispatch of the plurality of vehicles using the historical vehicle data, historical constraints data, and historical dispatch requests provided as inputs to the machine-learning model, and an indication of which of the plurality of vehicles was dispatched for the historical dispatch requests as ground truth for intended output of the machine- learning model. (Qin ¶0039 disclosing obtain vehicle information (vehicle data) in input into a trained neural network algorithm; information may comprise accepting a ride order (indication of vehicle(s) dispatched), re-positioning the vehicle; ¶0042 disclosing obtaining this data (in ¶0039) for multiple historical vehicle transportation trips, including time and location (constraints) ¶0046 disclosing the training data for historical trips…the obtained data stored in memory and the system may train an algorithm with the obtained data to learn a model for dispatching ride order 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson in view of Abari to include training the machine-learning model in dispatch of the plurality of vehicles using the historical vehicle data, historical constraints data, and historical dispatch requests provided as inputs to the machine-learning model, and an indication of which of the plurality of vehicles was dispatched for the historical dispatch requests as ground truth for intended output of the machine- learning model as taught by Qin. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ferguson in order to determine a ride order dispatching method that maximizes the gain for each vehicle (see ¶0002 of Qin).

Claims 12 and 18 are directed to a method and non-transitory computer-readable medium, respectively. Claims 12 and 18 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a system. Claims 12 and 18 are therefore rejected for the same reasons as set forth above for claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628